Citation Nr: 1752562	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-25 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for status post mitral repair with left atrial enlargement and atrial fibrillation (heart condition).

2.  Entitlement to a total disability rating based upon unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from April 1974 to January 1975.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's heart condition has manifested in chronic congestive heart failure. 

2.  In light of the increased evaluation for the heart condition, TDIU is moot. 


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for the heart condition have been met throughout the appeal period.  See 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Codes (DCs) 7001-7018 (2017).

2.  Entitlement to TDIU is moot.  See 38 U.S.C. § 1114; Holland v. Brown, 6 Vet. App. 443, 446 (1994); Herlehy v. Principi, 15 Vet. App. 33, 35 (2001); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A 60 percent evaluation is warranted for: more than one episode of acute congestive heart failure in the past year; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  See 38 C.F.R. § 4.104, DC 7001, DC 7018 Note.  A 100 percent evaluation (maximum schedular) is warranted for chronic congestive heart failure (CHF); workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.  

Throughout the appeal period, the heart condition has manifested in chronic CHF.  See October 2010 heart and June 2011 general medical examinations; October 2015 treatment record from WakeMed Hospital; August 2016 testimony.  As such, a 100 percent rating is warranted for the entire appeal period.  

In light of the above, TDIU is moot and must be dismissed.  See 38 U.S.C. § 1114; Holland, 6 Vet. App. at 446; Herlehy, 15 Vet. App. at 35; Bradley, 22 Vet. App. at 280; Buie, 24 Vet. App. at 250; Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A 100 percent evaluation for the heart condition is granted.

Entitlement to a TDIU is dismissed.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


